Citation Nr: 0015083	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  95-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a skin disorder due to 
an undiagnosed illness.  

Entitlement to service connection for a dental disability, to 
include residuals of dental trauma, bleeding gums, tooth loss 
and an impacted tooth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  A prior period of active duty training from June to 
September 1984 has been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Atlanta, Georgia.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in March 1995.  A transcript of 
that hearing is on file.  

Service connection for an undiagnosed illness manifested by 
diarrhea has been granted.  

The issue of service connection for dental disabilities is 
phrased as shown on the basis of the veteran's claim, the 
medical evidence, and the RO's adjudication of this issue.  


FINDINGS OF FACT

1.  The claim for service connection for an undiagnosed skin 
disorder is without medical evidence of any current 
disability.  

2.  The current criteria for service connection for dental 
disabilities (for treatment purposes) are considered the most 
favorable based on the potential of compensation for 
treatment of both extraction and impacting of third molars 
due to pathology/disease without the requirement of a 
definite record of diseased teeth.  

3.  The claim for service connection for residuals of dental 
trauma is without medical evidence of any current disability.  

4.  The claim for service connection for a disorder 
manifested by bleeding gums is without medical evidence of 
any current disability.  

5.  Extraction of third molars #1, #16 and #32, respectively, 
was not due to trauma, was not caused by pathology/disease 
that developed after more than 180 days of active service, 
and was without a definite record of tooth pathology/disease.  

6.  Impacting of tooth #17 did not result from 
pathology/disease that developed after 180 days of active 
service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder due 
to an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(b) (West 1991)

2.  The claim for service connection for residuals of dental 
trauma is not well grounded.  38 U.S.C.A. § 5107(b).

3.  The claim for service connection for a disorder 
manifested by bleeding gums is not well grounded.  
38 U.S.C.A. § 5107(b).  

4.  The claims for service connection for residuals of dental 
trauma and a disorder manifested by bleeding gums are not 
well grounded.  38 U.S.C.A. § 5107(b).  

5.  The requirements of service connection for tooth loss 
and/or impacting, for treatment purposes or otherwise, are 
not met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.381, 17.161 
(1999); 38 C.F.R. §§ 3.381, 3.382, 4.149, 4.150, 17.120 
(1994); 38 C.F.R. § 3.381, 3.382, 4.149, 4.150, Diagnostic 
Code 9913 (1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1999).  According to 38 C.F.R. § 3.317(a)(2), objective 
indications includes both signs in the medical sense of 
objective evidence perceptible to an examining physician and 
other non- medical indicators capable of independent 
verification.  While objective indications appears to 
contemplate evidence other than the veteran's own statements, 
the veteran's own statements concerning non-medical 
indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  See 
VAOPGCPREC 4-99 (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1999).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The Board further notes that the appellant is verified as 
having participated in Operations Desert Shield and Desert 
Storm in Southwest Asia.  His primary specialty was as an 
"LAAD" gunner.  He is shown to have served in Southwest 
Asia from January to April 1991.  For the limited purposes of 
this claim, he is considered to have engaged in combat so 
that application of 38 U.S.C.A. § 1154(b) is warranted.  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. §  5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his/her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
October 1994 and a supplemental statements of the case in 
October 1995 and June 1999.  Additionally, in September 1998, 
the RO wrote the veteran a letter informing him of the 
criteria for service connection peculiar to Gulf War veterans 
and asking him to submit all medical and nonmedical evidence, 
examples and types of which were specified, in connection 
with his Persian Gulf service, in particular.  Thus, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied at both the RO level and the 
appellate level.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).  

1.  Skin Disorder

The service medical records for active duty training show 
that the veteran had tinea corporis of the buttocks.  This 
was an erythematous rash.  He gave a history of tinea cruris 
extensively most of his teenage years.  There also was fairly 
extensive macular erythematous rash of the groin that 
extended to the buttocks.  On the buttocks, there were 
macular, circular erythematous lesions somewhat resembling 
those in the groin area.  The assessment was tinea cruris 
versus impetigo.  A re-enlistment examination in March 1989 
and annual physical examination in October 1992 showed that 
the skin was normal.  

On a VA examination in August 1994, the veteran had male 
pattern baldness without other dermatologic abnormality.  

During the veteran's hearing, he testified that he had 
excessive acne-type lesions of the groin and legs, from the 
mid-thigh up to the waist, and on the back.  He reportedly 
had not been seen or treated by a dermatologist.  About once 
a week he reportedly had four or five, maybe six, bumps in 
the groin region and four or five on his back.  He generally 
treated them with alcohol rubs and medicated skin ointment.  

While the veteran had tinea cruris, tinea corporis and/or 
impetigo treated during his active duty training period in 
1984, this resolved without residual disability shown.  There 
was no skin injury during active duty training.  The physical 
examinations in 
1989, 1992, and, by VA, in 1994 show no injury or disease 
affecting the skin.  The veteran's testimony regarding his 
skin during the March 1995 hearing is unsupported by any 
medical evidence of any current skin disorder.  He did not 
testify that such skin disorders that he was claiming were 
present during active service or resulted from any injury or 
disease therein.  He has not submitted or reported any 
medical evidence that he has any kind of skin disorder, 
undiagnosed or otherwise.  In the absence of medical evidence 
that he has a current skin disorder, the claim cannot be 
considered well grounded and must be denied.  We conclude 
that he is not competent to establish that he has a current 
disability and that his testimony, even when accepted as 
true, does not tend to establish a well grounded claim.

It is not clear if the veteran was in combat.  If we assume 
that he was, a presumption of service incurrence or 
aggravation of an injury is afforded to combat veterans under 
38 U.S.C.A. § 1154 (West 1991).  See Kessel v. West 13 Vet. 
App. 9 (1999).  However, section 1154 does not obviate the 
requirement that the appellant submit evidence of a current 
disability and evidence of a nexus to service.  In the 
current appeal, there is an absence of competent evidence of 
current disability and an absence of competent evidence of a 
nexus to service.  Section 1154(b) cannot assist any combat 
veteran when the claim is denied based on the lack of a 
current disability.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (citing Caluza, 7 Vet. App. at 507) (Section 1154(b) 
does not assist the veteran as to questions of either current 
disability or nexus to service, both of which generally 
require competent medical evidence).  

The veteran has also stated that he has had hair loss because 
of his period of service.  The Board accepts that the hair 
claim may be part of the claim for a skin disability.  
However, the evidence on this point is clear.  The examiner 
has determined that the veteran has male-pattern baldness.  
The examiner has not identified a disease, an injury or an 
undiagnosed illness.  Equally important, the veteran has not 
submitted competent evidence that his male-pattern baldness 
is due to disease, injury or undiagnosed illness.  
Regardless, male-pattern baldness is a known clinical 
diagnosis, thereby establishing that it is not an undiagnosed 
illness. 

Dental Disorders

The Board notes as an initial matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in November 1992.  Subsequent to the 
initiation of his claim, the regulations pertaining to 
entitlement to service connection for dental disabilities 
were revised in terms of the types of dental disabilities for 
which service connection for compensation purposes could be 
established.  Because his claim has been active since 
November 1992, he is entitled to the application of the 
version of the regulations since that time that is most 
favorable to him, as long as effective date requirements are 
observed.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the regulations in effect in 1992, each missing 
or defective tooth and each disease of the investing tissue 
were to be considered separately, and service connection 
granted for disease or injury of the individual teeth and of 
the investing tissue, shown by the evidence of having been 
incurred during service.  Pre-existing dental disorders were 
not to be found to have been aggravated by service merely 
because treatment was received during service.  Service 
connection could not be granted for the third molars at any 
time, unless there was a definite record showing such teeth 
to have been diseased after a reasonable period of service.  
The third molars shown as present on induction and missing at 
discharge were not to be granted service connection unless 
there was an actual record of extraction for reasons other 
than malposition or impacting.  Vincent's disease and/or 
pyorrhea were subject to service connection if shown to be 
chronic during service.  38 C.F.R. §§ 3.381, 3.382 (1992).  

Prior to February 1994, treatable carious teeth, replaceable 
missing teeth, abscesses, pyorrhea, and Vincent's stomatitis 
were all subject to service connection for compensation 
purposes, but rated as noncompensable.  38 C.F.R. § 4.150 
(1992).  As to each noncompensable service-connected dental 
condition, a determination was to be made as to whether it 
was due to combat wound or other service trauma.  38 C.F.R. § 
3.381(e) (1992).  

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. 
§§ 4.149, 4.150 (1994).  

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is 
that service connection for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161; 38 C.F.R. § 3.381 (1999).  Third molars will not be 
considered service connected for treatment purposes unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or inservice 
trauma, impacted or malposed teeth, and other developmental 
defects, will not be service connected for treatment purposes 
unless disease or pathology of these teeth developed after 
180 days or more of active service.  38 C.F.R. § 3.381(e).  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in the regulation.  38 C.F.R. § 17.120 
(1992), 38 C.F.R. § 17.161 (1999).

No tooth abnormality was shown on a Marine Corps Reserve 
enlistment examination in September 1983.  On examination in 
August 1984, loss of teeth #32 and #17 was indicated.  On the 
re-enlistment examination in March 1989, loss of tooth #16 
was indicated.  On the annual physical examination in October 
1992, loss of teeth #1, #16, #17, and #32 were indicated.  
The service medical records indicated no complaint, finding 
or diagnosis of gum problems, disease or pathology of the 
teeth, or dental trauma.  

On the VA examination in August 1994, the veteran stated that 
he had had two wisdom teeth extracted in Southwest Asia in 
March 1991 because of severe right facial pain.  The dentist 
told him that the pain was caused by clenching and grinding 
his teeth.  He stated that the pain was relieved by 
extraction of teeth # 1 and #32.  He complained that all his 
teeth on the right upper side loosened occasionally and the 
gums bled.  When he ate on the left side, the right upper 
teeth tightened.  He reportedly developed cavities normally.  
The physical examination revealed normal tongue and lips, no 
loss of bone or soft tissue, and no deformity.  X-ray studies 
showed missing teeth #1, #16 and #32.  Tooth #17 was 
vertically impacted on the left mandible with no apparent 
pathology.  Satisfactory root canals had been performed on 
teeth #3 and #31.  The diagnoses were status post removal of 
teeth #1 and #32 with normal healing, moderate gingivitis, 
dental occlusion with no functional mandibular impairment, 
and impacted tooth #17 without any pathology seen.  

During the March 1995 hearing, the veteran testified that he 
developed dry socket illness/disease at the tooth extraction 
site and it spread to the next molar, caused bleeding of the 
gums, and some looseness of that molar.  He reportedly did 
not suffer any dental trauma during active service.  He 
continued to suffer from bleeding gums.  This reportedly may 
have been from an infection in his fillings or from 
extraction of his wisdom teeth during active service.  

The RO has requested dental records from the veteran's 
treating dentist which have not been forthcoming.  

The complete medical evidence does not show any tooth 
pathology/disease or injury during the veteran's active duty 
training or active duty periods.  While he served in the 
Persian Gulf War, no tooth condition is shown or claimed to 
have been particularly related thereto.  He is not shown to 
have any residual of dental trauma or any sign or symptom of 
bleeding gums.  Certainly there is no inservice or 
postservice medical evidence in support of his testimony that 
he had dry socket disease at any inservice tooth extraction 
site that spread to any other tooth, any tooth looseness 
during or traceable to active service, or any infection in 
his fillings during or traceable to active service.  Without 
medical evidence of a current disability, the claims for 
service connection for residuals of dental trauma or a 
disorder manifested by bleeding gums are not well grounded 
and must be denied.  

The Board notes that a diagnosis of mild gingivitis was 
entered on the August 1994 VA dental examination, but no 
acute symptomatology of this periodontal disease was 
identified.  Certainly there has been no medical evidence 
that mild gingivitis is traceable to active service, so a 
well grounded claim of service connection therefor has not 
been submitted.  

In the absence of dental trauma or pathology/disease in 
connection with extraction of third molars #1, #16, and #32 
as well as impacting of tooth #17 in this case, the 
requirements of service connection are not met.  As specified 
above, the only way third molar extraction or impacting can 
be service connected for treatment purposes, or for any 
purpose under criteria previously in effect, would be that 
such extraction or impacting was due to inservice trauma or, 
as added under current criteria, pathology/disease of the 
affected tooth that developed after 180 days of active 
service.  While no pathology/disease of the affected teeth 
has been revealed, even if it had, it would not have 
developed after 180 days of such service, because the 
veteran's period of active duty did not last that long.  For 
the period of active duty training, the tooth 
extraction/impacting would have had to be due to dental 
trauma/injury in order to meet the requirement of service 
connection.  No such trauma is shown or claimed to have 
occurred.  

3.  Additional Procedural Considerations

Although the RO did not specifically state that it denied the 
veteran's service connection claims for skin and dental 
disabilities (residuals of dental trauma and a disorder 
manifested by bleeding gums) on the basis that they were not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board, in a decision, addresses a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the veteran has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of well-grounded claims under the standards set 
forth in Caluza, supra.  The result is the same.  


ORDER

Service connection for a skin disorder due to an undiagnosed 
illness is denied.  

Service connection for dental disorders, to include residuals 
of dental trauma, a disorder manifested by bleeding gums, 
tooth loss and an impacted tooth, is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



